                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 10-cr-00385-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT
                                   9             v.                                        TRINH’S MOTION FOR SENTENCE
                                                                                           REDUCTION PURSUANT TO
                                  10     HUY TRINH,                                        SECTION 404 OF THE FIRST STEP
                                                                                           ACT
                                  11                    Defendant.
                                                                                           Re: Dkt. No. 251
                                  12
Northern District of California
 United States District Court




                                  13
                                              On May 2, 2019, defendant Huy Trinh filed a pro se motion seeking a reduction of his
                                  14
                                       sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194
                                  15
                                       (2018). Dkt. No. 251. For the reasons set forth below, the Court DENIES the motion.
                                  16

                                  17
                                                                                 DISCUSSION
                                  18
                                              On March 23, 2012, Trinh pled guilty to (1) count one for conspiracy to manufacture, to
                                  19
                                       possess with intent to distribute, and to distribute marijuana, in violation of 18 U.S.C. §§ 846,
                                  20
                                       841(a)(1) and (b)(1)(A)(vii); and (2) count two for possession of a firearm in furtherance of a drug
                                  21
                                       trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). On June 22, 2012, this Court
                                  22
                                       sentenced Trinh to 180 months imprisonment, followed by five years of supervised release.
                                  23
                                              Pursuant to the Northern District of California’s Miscellaneous Order 2019.01.25, the Court
                                  24
                                       referred Trinh’s First Step Act motion to the Office of the Federal Public Defender. On May 6,
                                  25
                                       2019, Office of the Federal Public Defender filed a statement stating that it had reviewed the motion
                                  26
                                       and that the office did not seek appointment to represent Trinh with regard to the motion. Dkt. No.
                                  27
                                       252.
                                  28
                                   1          “Section 404 permits a federal district court to resentence a defendant based on the Fair

                                   2   Sentencing Act’s revised statutory penalties for crack cocaine offenses.” United States v. Lewis,

                                   3   No. CR 08-0057 JB, 2019 WL 1923047, at *22 (D.N.M. Apr. 30, 2019) (citing Section 404 of the

                                   4   First Step Act). Defendant is not eligible for a sentence reduction under the First Step Act because

                                   5   he was convicted of an offense involving marijuana, not crack cocaine. See United States v.
                                       Drayton, No. CR 10-20018-01-KHV, 2019 WL 464872, at *2 (D. Kan. Feb. 6, 2019) (“Section 404,
                                   6
                                       however, applies to defendants who were sentenced for an offense involving crack cocaine that was
                                   7
                                       committed before August 3, 2010. Defendant was convicted of an offense involving powder cocaine
                                   8
                                       and marijuana. For these reasons, the Court lacks jurisdiction to reduce defendant’s sentence under
                                   9
                                       the First Step Act.”); see also United States v. Gonzalez-Oseguera, No. CR 06-00593 HG-01, 2019
                                  10
                                       WL 1270916, at *2 (D. Haw. Mar. 19, 2019) (denying a First Step Act motion because the defendant
                                  11
                                       was convicted of an offense involving methamphetamine). Accordingly, the Court DENIES
                                  12
Northern District of California




                                       defendant’s motion for a sentence reduction pursuant to Section 404 of the First Step Act.
 United States District Court




                                  13
                                              Defendant’s May 2, 2019 filing also requests that the Court provide the following: (1) a
                                  14
                                       copy of the docket sheet; (2) forms to file a motion pursuant to 28 U.S.C. § 2255; (3) forms to file
                                  15
                                       in forma pauperis; (4) a court-appointed attorney; (5) forms to file a civil rights complaint pursuant
                                  16
                                       to 42 U.S.C. § 1983; and (6) “whom is the current chief judge.”
                                  17          The Court directs the Clerk to mail defendant a copy of the docket in this case, and the Court
                                  18   informs defendant that the current Chief Judge of the Northern District of California is Judge Phyllis
                                  19   Hamilton.
                                  20          With regard to defendant’s request for a form to file a Section 2255 motion, the Court
                                  21   informs defendant that he previously filed a motion pursuant to 28 U.S.C. § 2255, Dkt. No. 161,
                                  22   which this Court denied, Dkt. No. 213, and both this Court and the Ninth Circuit denied a certificate
                                  23   of appealability. Dkt. Nos. 219, 228.1 Pursuant to the Antiterrorism and Effective Death Penalty

                                  24   Act of 1996, defendant may not file a second or successive motion pursuant to Section 2255 unless

                                  25   he first applies to the appropriate court of appeals for an order authorizing the district court to

                                  26   consider the motion. See 28 U.S.C. §§ 2244(b)(3), 2255(h). The Court has enclosed the Ninth

                                  27
                                              1
                                  28            Defendant has also filed two prior motions to reduce his sentence, both of which were
                                       denied. See Dkt. Nos. 234, 245.
                                                                                     2
                                   1   Circuit’s application for leave to file a second or successive motion pursuant to Section 2255.

                                   2   Defendant may not file a Section 2255 motion in this Court unless he first receives permission from

                                   3   the Ninth Circuit to do so. The Ninth Circuit has several different forms for proceeding in forma

                                   4   pauperis and requesting appointment of counsel, and defendant should request those forms from the

                                   5   Clerk of the Ninth Circuit Court of Appeals (or access them online at https://www.ca9.uscourts.gov/
                                       forms/pro_se_litigants.php).
                                   6
                                              The Court DENIES defendant’s request for appointment of counsel in this case.
                                   7
                                              Finally, with regard to defendant’s request for a form to file a civil rights complaint under
                                   8
                                       42 U.S.C. § 1983, the Court notes that defendant is an inmate at D. Ray James Correctional
                                   9
                                       Institution in Georgia. The Court informs defendant that if he wishes to file a civil rights action
                                  10
                                       under 42 U.S.C. § 1983 to challenge federal constitutional or statutory violations by state actors
                                  11
                                       which affect the conditions of confinement, such a lawsuit must be filed in the appropriate district
                                  12
Northern District of California




                                       court in Georgia, not the Northern District of California. Accordingly, defendant should obtain the
 United States District Court




                                  13
                                       necessary forms from the Georgia federal courts.
                                  14

                                  15
                                              IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: May 9, 2019                           ______________________________________
                                  18                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
